EXHIBIT 99.1 SHARES OF COMMON STOCK SUBSCRIPTION AGREEMENT THE SHARES OF OUR COMMON STOCK ARE NOT SAVINGS ACCOUNTS, DEPOSITS OR OTHER OBLIGATIONS OF OUR BANK SUBSIDIARY, AND NON-BANK SUBSIDIARY OR ANY OTHER BANK AND ARE NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (“FDIC”) AND/OR ANY OTHER GOVERNMENTAL AGENCY, AND ARE SUBJECT TO INVESTMENT RISK, INCLUDING, WITHOUT LIMITATION, THE POSSIBLE LOSS OF SOME OR ALL PRINCIPAL. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH OR APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, THE FDIC NOR BY THE SECURITIES REGULATORY AUTHORITY OF ANY STATE, AND SUCH REGISTRATION IS NOT CONTEMPLATED. NEITHER THE SEC NOR ANY STATE SECURITIES REGULATORY AUTHORITY WILL PASS UPON THE ACCURACY OR ADEQUACY OF THE CONFIDENTIAL PRIVATE OFFERING MEMORANDUM (THE “MEMORANDUM”). ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND UNLAWFUL. THE SHARES OF COMMON STOCK BEING SOLD PURSUANT TO THIS OFFERING ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE (“RULE 144”) AND MAY NOT BE TRANSFERRED IN WHOLE OR IN PART IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL SATISFACTORY TO EFSC THAT AN EXEMPTION FROM REGISTRATION IS AVAILABLE, AMONG OTHER RESTRICTIONS. This Subscription Agreement, is made by and between the person(s), corporation, partnership, trust or other entity set forth on the signature page hereto (such party being hereinafter referred to as the “Investor” and all such persons concurrently entering into a Subscription Agreement being referred to as the “Investors”), and Enterprise Financial Services Corp, a financial holding corporation incorporated in the State of Delaware (the “Company”). 1. The Offering. The Company is offering to the Investor, in a private placement offering (the “Offering”), a minimum of 19,456 and a maximum of 518,806 shares of its common stock, par value $0.01 per share (the “Common Stock”) at the Share Price (as defined below). The Company must receive and accept subscriptions for a minimum of 648,509 shares of Common Stock (for $5,000,000) (the “Minimum Offering Amount”) in order for the Company to close the Offering. The Company will accept subscriptions for an aggregate maximum of 1,945,525 shares of Common Stock (for $15,000,000) (the “Maximum Offering Amount”). (a) Determination of Share Price. The Share
